Title: From Thomas Jefferson to Josiah Meigs, 13 August 1820
From: Jefferson, Thomas
To: Meigs, Josiah


Dear Sir
Monticello
Aug. 13. 20.
In answer to your enquiry as to the proper mode of application for a Professorship in the University of Virginia? I can only say we are not yet advanced to the point where Professors will be wanting. our whole funds are applied to the compleation of our buildings, and when  they will become liberated from that so as to enable us to employ Professors is quite uncertain.  I am very sensible of your kind and friendly expressions towards myself. the approbation of the good & wise is the balm of retiring life, and the supposition that we may not have lived in vain is it’s richest consolation. should your convenience ever bring you into this quarter and to Monticello particularly, it would be a great gratification to have an opportunity of assuring you personally of my great esteem & respect.Th: Jefferson